Name: 91/281/EEC: Commission Decision of 5 June 1991 concerning importations of fishery and aquaculture products from Ecuador
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  America;  tariff policy
 Date Published: 1991-06-06

 Avis juridique important|31991D028191/281/EEC: Commission Decision of 5 June 1991 concerning importations of fishery and aquaculture products from Ecuador Official Journal L 142 , 06/06/1991 P. 0043 - 0043COMMISSION DECISION of 5 June 1991 concerning importations of fishery and aquaculture products from Ecuador (91/281/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), and in particular Article 19 thereof, Whereas in accordance with Article 19 of Directive 90/675/EEC the necessary decisions shall be adopted in particular concerning the importation of certain products from third countries in which any phenomenon liable to present a serious threat to animal or public health appears or spreads; Whereas an epidemic of cholera is developing in Ecuador; whereas this disease presents a serious threat to public health and whereas the cholera agent may contaminate animals as well as animal products; Whereas a mission of Community experts has visited Ecuador in order to examine the situation and to study the guarantees necessary to avoid the risk of introducing cholera into the Community; Whereas fishery and aquaculture products originating in Ecuador must be covered by appropriate guarantees; whereas guarantees given by the competent official authorities of Ecuador must be considered sufficient; Whereas the abovementioned guarantees shall apply without prejudice to conditions applicable, despite this exceptional situation, to imports from Ecuador; Whereas provisions should be laid down to ensure that effective checks can be carried out on products accompanied by certificates in the Member State where they are intended to be released for consumption and that the provisions of this Decision are reviewed where a check on imports reveals the presence of the cholera agent; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize importation of fishery and aquaculture products from Ecuador provided that each consignment is accompanied by the relevant official certificate issued by the National Fishery Institute (INP) in accordance with the Ecuadorian legislation and containing the following information: - number and date, - description of consignment and nature of processing, - licence number of exporter, - signature of the official representative of the INP. Article 2 Member States shall prohibit the reshipment of the products referred to in Article 1 to the territory of the other Member States, unless the products are introduced into a port or airport and that they are destined for another port or airport equipped with an inspection post and that the products are transported, as the case may be, by sea or air. Article 3 If, during an import check, the authorities of the Member States discover the presence of the cholera agent, they shall so inform the Commission and the other Member States immediately, without prejudice to measures to be taken in respect of the contaminated consignment. Article 4 The Commission shall follow the development of the situation and this Decision shall be amended immediately in the light of that development and in particular in the case provided for in Article 3. Article 5 This Decision is addressed to the Member States. Done at Brussels, 5 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1.